DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7, 9, 10, 12, 13, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0013615 to Nukuda et al. in view of US Patent Application Publication 2016/0018746 to Nagao et al.  Dependent claims 18 and 19 were added in the supplemental amendment to the RCE.  Independent claim 1 has been amended to include features of specification ¶¶ [0063] and [0064].
As discussed in the prior Office actions, Nukuda discloses in Example 1 a photoreceptor comprising a conductive support, an undercoat layer, a charge generation layer, and a charge transport layer (¶¶ [0236] – [0240]).  The charge transport layer comprises as solid components 1 part of PTFE particles (i.e., polytetrafluoroethylene), 0.02 parts of a fluorinated graft polymer, 
Nukuda discloses various charge transport compounds as effective, such as those of the general formula (B-1), (B-2), and (B-3) (¶¶ [0126] – [0128]).  The exemplified charge transport material does not have a E_homo value within the scope of the claims, but the supporting Nagao publication discloses various charge transport compounds effective in electrophotographic photoreceptors.  
Nagao teaches that the HOMO energy level is an important characteristics of the charge transport material.  As discussed by Nagao, “The HOMO energy level (E_ homo) of the charge-transporting substance in the present invention, as calculated in a structure optimization calculation mode using B3LYP/6-31G (d,p) is generally E_ homo >-4.63 ( eV), preferably E_ homo >-4.60 (eV), more preferably E_ homo >-4.50 ( eV). The compound having a higher HOMO energy level can provide an excellent electrophotographic photoreceptor having a lower potential after exposure. On the other hand, however, when E_ homo is too high, there may occur troubles of gas resistance reduction, ghost generation, etc., and therefore, in general, E_ homo <-4.20 ( eV), preferably E_ homo < -4.25 ( eV), more preferably E_ homo <-4.30 ( eV)” (¶ [0080]).  As also noted in Nogoa, the molecular weight of the charge transport compound is 
Exemplified compounds disclosed by Nagao include compounds:

    PNG
    media_image1.png
    123
    427
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    217
    402
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    216
    420
    media_image3.png
    Greyscale
		
    PNG
    media_image1.png
    123
    427
    media_image1.png
    Greyscale
.
These compounds are the same as compounds (CT1) through (CT4) in the instant specification (see p. 17).  These compounds also meet the requirements of claim 15.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the charge transport compounds disclosed by Nagao having a E_homo value in the range of -4.20 eV to -4.50 eV and particularly those exemplified by Nagao as the charge transport compounds in Nukuda’s photoreceptor because Nukuda teaches the use of a broad range of charge transport compounds (¶¶ [0125] – [0129]) to provide a charge transport effect in the charge transport layer of the photoreceptor.  Nagao teaches that charge transport compounds with an E_homo value of from -4.20 to -4.50 produce an excellent electrophotographic photoreceptor having a lower potential after exposure as well as gas resistance reduction and reduced ghost generation.  The artisan would recognize a benefit in imaging through judicious selection and optimization of the charge transport compounds based on their E_homo value. The use of the preferred charge transports as shown in Nagao’s Table 1 would be expected to be particularly effective in Nukuda’s photoreceptor.

Applicant has provided a detailed traversal in response to this rejection as previously set forth.  The traversal notes the applied art does not recognize the problem solved by the instant invention or a solution to that problem (response pp. 10-11).  Applicant also notes the improvements in electrical characteristics, abrasion resistance, and leak resistance obtained by the instant invention and relies on the evidence of record in the instant specification (response pp. 11-12).  
Initially, the Examiner notes applicant has clarified that the preparation of the charge transport layer forming coating liquid in the examples describes the addition of the dispersion liquid CA2 and liquid CB so that the resulting amount describes the content of the fluorine resin particles in the liquid based on the charge transport layer solids (response p. 13).  This explanation is reasonable based on the cited guidance in ¶ [0063].  Thus, Examples 1-1, 1-2, 1-4, 1-5, 1-7, 1-8, and 2-1 through 2-4 are understood to be within the scope of at least the independent claims.  New claims 18 and 19 are outside the scope Examples 1-2, 1-5, and 1-8 noting the narrower amounts of PTFE particles present in these claims.
In the traversal applicant notes that Nukuda permits any charge transport material for its photoreceptor charge transport layer and that Nagao does not disclose a fluorine resin particle.  This analysis appears accurate and is the reason the rejection has been made under section 103.  As applicant is well aware, a single reference need not disclose all features of a claimed invention.  Under section 103 the art as a whole is considered for all it fairly teaches to the worker of ordinary skill in the art.  These references in combination suggest the claimed electrophotographic photoreceptor.  Thus, the fact that one reference does not disclose the claimed invention is not an effective traversal.
Although the art does not recognize the problem solved by the inventors, the reason or motivation to modify a reference need not be the same as the inventor’s. As discussed in MPEP 2144, “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”  Thus in the instant fact situation the Examiner has provided a rationale and motivation for the artisan to use the charge transport charge compounds disclosed by Nagao, such as those having a E_homo value in the range of -4.20 eV to -4.50 eV and particularly those exemplified by Nagao, because Nukuda teaches the use of a broad range of charge transport compounds to provide a charge transport effect in the charge transport layer of the photoreceptor.  Nagao teaches that charge transport compounds with an E_homo value of from -4.20 to -4.50 produce an excellent electrophotographic photoreceptor having a lower potential after exposure as well as gas resistance reduction and reduced ghost generation.  The artisan would recognize a benefit in imaging through judicious selection and optimization of the charge transport compounds based on their E_homo value, such as the exemplified compounds.  This rationale meets the requirements for reliance on a combination of references suggesting the claimed invention.
Because a prima facie case of obviousness has been established the burden shifts to applicant to overcome that case of obviousness.  To this end, applicant continues to rely on the evidence of record in the specification.  Applicant again notes specification Comparative Example 2-6 is similar to Nukuda’s Example 1.  In Nukuda, a photoreceptor is contains a charge transport layer has 1 weight part of PTFE particles, 0.02 weight  parts of a fluorinated graft polymer, 4 weight parts of N,N'-diphenyl-N,N'-bis(3-methylphenyl)-[1,1']-biphenyl-4,4'-diamine, 0.2 part by weight of 2,6-di-t-butyl-4-methylphenol, and 6 weight parts by weight of a bisphenol Z-type polycarbonate resin.  Specification Comparative Example 2-6 appears to have the same charge transport material at 50 mass parts (spec. ¶ [0217]), 10 mass parts pf PTFE, 0.5 mass parts of a fluorinated graft polymer, 100 mass parts of polycarbonate resin, 4 parts of compound AD1, 1 part of compound AD2, and 0.05 parts of PDMS.  Applicant has discussed the effect of the AD1 and AD2 compounds as being antioxidant compounds, which appears accurate to the Examiner.
However, as noted previously, Comparative Example 2-6 differs from Nukuda based on the relative amounts of the components.  For example, Nukuda uses about 8.9 mass % of the PTFE particles in the inventive photoreceptor while the specification’s Comparative Example uses 5.4 mass % of the PTFE particles (see specification Table 2).  It does not appear the comparative examples in the specification are representative of the prior art because they use a smaller amount of PTFE particles than Nukuda.  Contrary to applicant’s position as it is understood, the Examiner is not questioning the veracity of the evidence presented in the specification. Rather the Examiner’s position is that the evidence of record is not with the closest prior art.  Applicant has not explained why Comparative Example 2-6 is representative of Nukuda based on the difference in composition for the charge transport layers.  See MPEP 716.02(e).  Applicant states that the comparative examples “sufficient correspond to the closest prior art” but do not provide a reason why the different compositions having significantly different amounts of PTFE are proper (response p. 12).
The evidence also does not appear to be commensurate in scope with the claims.  The experiments summarized in Table 2 appear to show PTFE particles in a narrow material amount range (i.e., 5.7 to 6.5 mass %) affect the surface potential measured of specific photoreceptors before a durability test (i.e., VL1) as compared to after a durability test having steps of charging to a negative polarity, exposure, potential measurement, and charge removal using an electrophotographic evaluation apparatus (i.e., VL2) (spec. (¶¶ [0224], [0225]).  However, the claims permit a broader range of fluororesin, ranging from 4.5 mass % to 12 mass %.  The range of 5.7 to 6.5 mass % PTFE is not commensurate in scope with the claims and applicant has not provided a rationale of why this showing can be extrapolated to the whole claimed range for all types of fluororesin particles claimed.  See MPEP 716.02(d).  Applicant provides a conclusion that “it is clear that the effect of the present invention can be obtained when the content of the fluororesin particles is 4.5% by weight or more and 12% by weight or less” but gives no reason why a showing of 5.7 to 6.5 mass % PTFE in the charge transport layer is pertinent to the significantly broader range (response p. 12).
With respect to the probative nature of the evidence the Examiner again takes the position that the specification shows the inventive examples having from 5.7 to 6.5 mass % PTFE particles with an average resin particle diameter of 0.3 µm in the charge transport layer (spec. ¶ [0200]) produce a VL2 – VL1 value of from 41 V to 95 V.  This value is intermediate between the photoreceptors having no fluorine resin particles (see Comparative Examples 2-7 and 2-8; 9V and 12 V, respectively) and those photoreceptors having different charge transport materials but the same PTFE particles (see Comparative Examples 2-1 through 2-6: 272 V to 367 V).  Photoreceptors having no fluorine resin particles and different charge transport materials from those claimed are presented in Comparative Examples 2-9 through 2-12.  These photoreceptors have low VL2-VL1 values (14 V to 18 V).  It appears the artisan may be obtaining improved VL2-VL1 while sacrificing abrasion resistance, but because there is no actual data in Table 2 on abrasion resistance it is unclear what the effects are.  Applicant has the burden of explaining the data presented as evidence directed to non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  See MPEP 716.02(b).
The Examiner raised these issues in the previous Office actions, but these points where not effectively addressed in the recent response.  Consequently, the rejection is maintained.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0013615 to Nukuda et al. in view of US Patent Application Publication 2016/0018746 to Nagao et al. as applied to claims 1, 3, 7, 9, 10, 12, 13, 15, 18, and 19 above, and further in view of US Patent Application Publication 2004/0234294 to Nagame et al.
Nukuda considered with Nagao were discussed above.  The findings of fact presented above are incorporated here.  Nukuda discloses the inclusion of PTFE particles into the surface charge transport layer, but does not address the surface roughness of the resulting layer.
The supporting Nagame document teaches the advantage of maintaining a photoreceptor surface roughness (Rz) of 0.1 to 1.5 µm.  The photoreceptor is used in an imaging forming apparatus comprising a charger 2, an image exposing device 3, a developing device 4, a transfer device 5, a separator 6, a cleaning device 7 in the form of a cleaning blade, and a decharger 8 (¶ [0108]).  The photoreceptor has a conductive support, an undercoat layer, a charge generation layer and a charge transport layer in contact with the cleaning blade (¶¶ [0112], [0113], [0140], [0141], [0144]).  The charge transport layer contains a filler (¶ [0148]).  A preferred surface roughness of the photoreceptor is 0.1 µm to 1.0 µm (¶ [0142]).  This surface roughness prevents cleaning failure (¶¶ [0154] – [0160]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to produce the photoreceptor of Nukuda with a surface roughness Rz in the preferred range of 0.1 µm to 1.0 µm, such as 0.1 µm, because this roughness is taught by the art as effective to prevent cleaning failure.  The artisan would recognize the surface roughness of the photoreceptor is a result affecting variable from the combined art and optimization of the roughness would have been obvious to obtain good cleaning of toner from the surface.
The remarks above are similarly applicable to the traversal of this rejection because there is no specific traversal with respect to the combination with Nagame.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0013615 to Nukuda et al. in view of US Patent Application Publication 2016/0018746 to Nagao et al. as applied to claims 1, 3, 7, 9, 10, 12, 13, 15, 18, and 19 above, and further in view of US Patent 7,381,511 to Ikegami et al.
Nukuda considered with Nagao were discussed above.  The findings of fact presented above are incorporated here.  Nukuda discloses the inclusion of PTFE particles into the surface charge transport layer, but does not address the size of the PTFE particles.
Ikegami discloses an electrophotographic photoreceptor having a conductive support, a charge generation layer, a charge transport layer and an optional protective layer (col. 7, l. 39-48, 58-66; Figs. 2 & 4).  The charge transport layer contains a binder resin, a charge generation material of the formula (1), a filler, and an organic compound having an acid value of from 10 to 700 (mg KOH/g) to prevent an increase of residual potential (col. 9, l. 54-60; col. 10, l. 19-col. 11, l. 30): 

    PNG
    media_image4.png
    78
    259
    media_image4.png
    Greyscale
.  In the formula (1), R1 and R2 independently represent a substituted or an unsubstituted aromatic hydrocarbon group, or a substituted or an unsubstituted alkyl group, Ar1 and Ar2 independently represent a substituted or a unsubstituted aromatic ring group, k and m independently represent 0 or an integer of from 1 to 3, wherein k and m are not 0 at the same time; and n represents an integer of from 1 to 3.
In one embodiment, the filler is an organic filler, such as PTFE powder in an amount of from 5 to 50 weight percent, preferably 10 to 40 weight percent (col. 11, l. 32; col. 12, l. 44-49).  The filler has a diameter of from 0.01 to 0.5 µm (col. 12, l. 37-43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use PTFE particles with a size of from 0.01 to 0.5 µm in the invention of Nukuda because Nukuda teaches the presence of PTFE particles in the charge transport layer of that photoreceptor but does not disclose an effective size.  The artisan seeking to practice Nukuda’s invention would have to look to related inventions, such as from the same field of endeavor, to obtain guidance of effective PTFE particle sizes.  Ikegami provides guidance for the size of PTFE particles in a charge transport layer containing similar charge transport materials.  The artisan would have a high level of predictability that these PTFE particle sizes would be effective in Nukuda because of the structural similarity of the photoreceptors produced and their use in similarly functioning layers.
The remarks above are similarly applicable to the traversal of this rejection because there is no specific traversal with respect to the combination with Ikegami.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        23 June 2021